Citation Nr: 0423207	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for tri-compartmental 
osteoarthritis of the left knee, status post meniscectomy, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Marc V. Kalagian, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1961 to May 
1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the in correspondence received in August 
2002, the appellant specifically requested a 30 percent 
evaluation for his left knee disability.  In light of his 
request, coupled with the fact that his left knee disability 
is currently rated as 20 percent disabling, and a separate 10 
percent rating is herein assigned.  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in March 2004.  A transcript 
of the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  Instability is no more than moderate.  

2.  The appellant has left knee arthritis productive of 
periarticular pathology and painful motion.  


CONCLUSIONS OF LAW

1.  Left knee instability or subluxation is no more than 20 
percent disabling.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).

2.  Arthritis of the left knee is 10 percent disabling.  38 
U.S.C.A. 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination of the left knee in January 2001, the 
appellant complained of constant aching pain involving the 
anterior and posterior aspects of his left knee, frequent 
grinding, weakness, and painful and limited motion.  He 
stated that his left knee was stable.  He denied any giving 
way, locking, or flare-ups.  The report of examination notes 
that he avoided squatting, and was unable to do any running, 
prolonged walking, or gardening due to his left knee.  He 
stated that after climbing 10 steps or walking for 20 
minutes, he had to rest for five minutes due to left knee 
pain.  No use of a cane, brace, or crutches was noted.  No 
dislocations or subluxation were noted.  There was no 
inflammatory arthritis, skin changes or swelling of 
peripheral joints.  The examiner noted that the appellant had 
last worked a few years earlier as a social worker.  

On examination, the appellant was noted to walk with a mild 
limp favoring the left leg.  Examination of the left knee 
revealed an ancient, well-healed, three-inch long scar over 
the medial aspect of the left knee.  The scar was noted to be 
well-healed and quiescent.  There was a seven-degree varus 
inclination of the left knee.  The left knee flexed from 0 to 
110 degrees, actively, against moderate resistance with pain 
at the extreme of flexion.  There was tenderness over the 
medial joint line.  There was a mild effusion within the left 
knee.  Ligaments were noted to be intact to varus and valgus 
stress.  Normal drawer signs were noted.  Negative McMurray's 
and negative Lachman's were noted.  There was crepitation 
from within the knee as he flexed and extended the knee from 
0 to 110 degrees.  The impression of x-ray examination of the 
left knee was advanced tricompartmental osteoarthritis of the 
left knee with seven degrees varus angulation at the knee 
joint.  

The impressions of private magnetic resonance imaging (MRI) 
of the left knee in August 2002 were moderate to marked 
tricompartmental osteoarthritic changes of the left knee, 
most severe affecting the medial tibial femoral compartment, 
marked degeneration, maceration, and tear of the medial 
meniscus, tear, likely chronic of the anterior cruciate 
ligament, intrasubstance signal within the posterior cruciate 
ligament, likely due to intrasubstance degeneration, and 
small joint effusion and tiny Baker's cyst.  

On VA examination in May 2003, the appellant complained of 
persistent left knee pain.  He stated that on a scale from 1 
to 10, with 1 being the best, his pain was an 8.5 every day, 
without medication.  He complained of weakness, stiffness, 
swelling, giving way, fatigability, and lack of endurance.  
He denied heat and redness or locking.  He stated that flare-
ups were moderate to moderate-to-severe, occurred once per 
month, and lasted for less than two hours.  The impression of 
MRI of the left knee in May 2003 was advanced degenerative 
changes.  

In a letter from the appellant's private physician, dated in 
April 2004, the examiner stated, in pertinent part, as 
follows:

In the MRI of the left knee, there was 
described a "tear, likely chronic of 
the anterior cruciate ligament" that 
might have precipitated the question of 
instability, but also there was a 
notation "intrasubstance signal within 
the posterior cruciate ligament likely 
due to intrasubstance degeneration."  
Perhaps that signaled that consideration 
as well.  

This [appellant] does have significant 
osteoarthritis changes and I think these 
changes do create some additional wear 
and I think that this produces some 
narrowing particularly in the medial 
joint compartment and I think this would 
probably be some relative safeguard to 
prevent dislocation or subluxation.  
Since he does have the MRI finding of a 
probable ACL tear, I think this would 
likely suggest that he might have some 
ACL deficiency on examination.  

I think there is just a little bit of 
laxity present from the drawer's sign 
and we really did not go into some of 
the other ACL deficiency tests because I 
think with the amount of arthritic 
changes that he has clinically and by x-
ray, that this would tend to block the 
pivot shift and those type of tests.  I 
think that over the years, if there has 
been significant ACL deficiency that the 
osteoarthritis changes have decreased 
the likelihood that a frank subluxation 
would indeed occur.  

At a hearing before the undersigned Veterans Law Judge in 
March 2004, the appellant testified that he had extreme pain 
with walking, and used a cane due to instability.  Transcript 
at 3-6 (March 2004).  He stated that he had difficulty 
cooking large meals and did not do dishes.  Id at 8-9.  He 
testified that there was subluxation of the left knee, and 
that he had used a soft brace in the past.  Id. at 13-14.  He 
stated that his left knee disability limited daily 
activities.  Id. at 18.  

Criteria

Disability evaluations are determined by comparing the 
appellant's present symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims ("Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2003).

Diagnostic Code 5003 for degenerative arthritis (hypertrophic 
or osteoarthritis) provides that for degenerative arthritis 
established by X-ray findings, it will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees and compensable ratings when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).

Pursuant to Diagnostic Code 5261, the maximum 50 percent 
evaluation is warranted when extension of the leg is limited 
to 45 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  A 10 
percent evaluation is warranted when extension is limited to 
10 degrees.  A 0 percent evaluation is warranted when 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, a 
VCAA notice was sent by the AOJ in March 2001 and the rating 
decision was issued in August 2001.  


The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
August 2001 rating decision of the reasons and bases for the 
decisions.  He was further notified of this information in 
the March 2002 statement of the case and the September 2002 
and June 2003 supplemental statements of the case.  The Board 
concludes that the discussions in the August 2001 rating 
decision and in the statement and supplemental statements of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  By letters dated in March 2001 and January 2004, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  By letter dated in March 2004, he was 
advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  During the hearing, additional instructions were 
provided by the Veterans Law Judge.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  He was afforded a 
hearing.  The actions of the Veterans Law Judges at the 
hearing complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  



Analysis

I.  Diagnostic Code 5257

The AOJ has rated the appellant's left knee disability as 20 
percent disabling under Diagnostic Code 5257.  The VA General 
Counsel has clearly established that limitation of motion is 
to be rated separately from instability or subluxation.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  The 
appellant testified as to some instability and a recent 
private examiner noted some laxity.  The current 20 percent 
evaluation contemplates moderate instability or subluxation.  
Nothing in the testimony or medical evidence reflects 
anything approximating severe instability or subluxation.  
Thus, an evaluation in excess of 20 percent is not warranted 
under Diagnostic Code 5257.  

As noted above, limitation of motion and instability are to 
be separately rated.  It appears that the AOJ determined that 
in order to warrant a separate rating for limitation of 
motion, the appellant needed to meet the criteria for a 30 
percent evaluation based upon limitation of motion alone.  
This theory of entitlement is legally unsound.  Since there 
is no pyramiding between instability and limitation of 
motion, each disability is separately rated.

II. Limitation of motion

At this time, the appellant has no evaluation for his 
limitation of motion.  This determination is unsupportable.  
The appellant clearly has degenerative changes.  He clearly 
has limitation of motion and functional impairment.  
Regulations provide that periarticular pathology productive 
of painful motion warrants at least the minimum compensable 
evaluation for the joint, in this case 10 percent.  38 C.F.R. 
§ 4.59. 

Since a 10 percent evaluation is now in effect, the 
evaluation contemplates the presence of painful motion.  It 
also contemplates limitation of flexion to 45 degrees or 
limitation of extension 10 to degrees.   

In order to warrant an evaluation in excess of 10 percent, 
there must be actual limitation of extension or the 
functional equivalent of limitation of extension to 15 
degrees or limitation of flexion or the functional equivalent 
to 30 degrees.  The evidence shows that in the left knee, 
flexion is limited to 110 degrees and that there is full 
extension.  It is at these points that there was any evidence 
of functional limitation due to any factor.  The Board has 
specifically considered the guidance of DeLuca, 8 Vet. App. 
at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  It is abundantly clear from the evidence and 
the appellant's testimony that the appellant has limitation 
of motion.  Through testimony from his private attorney, as 
well as testimony elicited by the undersigned Veterans Law 
Judge, functional impairment has been clearly established.  
There is objective evidence of periarticular pathology and, 
subjectively, he has painful motion.  The Board finds the 
appellant's testimony to be credible, to include the 
testimony to the effect that he has exacerbations with use of 
the extremity.  None of the objective examinations or lay 
statements, however, including the appellant' sworn, credible 
testimony establish that he has the actual limitation of 
flexion to 30 degrees or extension to 15 degrees or that he 
has the function equivalent thereof.  Rather, the appellant 
has limitation of motion with pain on motion and with use, 
but functional use remains better than 30 degrees of flexion 
or 15 degrees of extension.
 
The Board cannot overemphasize that the appellant is 
credible, thus warranting the combined evaluation he has 
sought.  However, the total evidence supports only what he 
sought and no more.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign higher ratings.  









ORDER

A 10 percent evaluation for arthritis of the left knee is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

An evaluation in excess of 20 percent for instability or 
subluxation is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



